Citation Nr: 1622831	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia. 

2.  Entitlement to service connection for a digestive disability, claimed as residuals of food poisoning, to include as secondary to posttraumatic stress disorder (PTSD) or herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD or herbicide exposure. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD or herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  

These issues come before the Board of Veterans' Appeals (the Board) on appeal from April 2008 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was scheduled in April 2015.  The Veteran did not appear for that hearing, therefore his hearing request is considered withdrawn.  38 C.F.R. § 20.704.

The issues were remanded for further development by the Board in June 2015.  The case has been returned to the Board for a final determination.  The Board acknowledges that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were remanded in that decision.  Those issues were granted in a subsequent September 2015 rating decision.  As that decision is considered a grant in full, those issues are no longer on appeal before the Board and will not be addressed in the decision below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a diagnosed respiratory disability during the course of the appeal other than sleep apnea.  

2.  The preponderance of the evidence shows that the Veteran does not have a diagnosed digestive disorder during the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a digestive disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in March 2006, March 2011, October 2014, and July 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

In June 2015, the Board remanded for further development to provide the Veteran with appropriate notice regarding secondary service connection, to afford the Veteran with VA examinations, and to obtain any outstanding private and VA treatment records.  The notice was provided and treatment records obtained.  The Veteran was afforded VA examinations in August 2015.  The examiners provided the requested opinions and a review of the record indicates that the Board's directives were substantially complied with regarding the issues of a digestive disability and a respiratory disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
After a careful review of the file, the Board finds that all necessary development has been accomplished regarding the issues of a digestive disability and a respiratory disability, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Analysis

The Board will address both the issue of entitlement to service connection for a respiratory disability and a digestive disability together as the decisions will be based on the same legal criteria.  

The Board notes that without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran does not have a diagnosis of a respiratory disability that is a residual of pneumonia.  The Veteran's treatment records show a diagnosis of sleep apnea that is separately addressed in the remand portion of this decision.  The Veteran was afforded a VA examination in August 2015.  The examiner noted that the Veteran does not now have, nor has he ever been diagnosed with, a respiratory disability.  The Veteran had pneumonia while in Germany, but has no current pulmonary issues other than his sleep apnea.

Regarding a digestive disability, the Veteran's treatment records do not indicate any digestive diagnosis.  The examiner was afforded a VA examination in August 2015.  The examiner noted that the Veteran does not now have, nor has he ever had, any stomach or duodenum conditions.  The Veteran was diagnosed with food poisoning while in Germany in service, but he denied any ongoing or recurrent gastrointestinal issues.  The Veteran's colonoscopies were benign.

While the Veteran believes that he currently has respiratory and digestive disabilities, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnoses of digestive and respiratory disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis of a digestive or respiratory disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service have resulted in a current disability is also a matter that also requires medical expertise to determine.  Thus, the Veteran's own opinion regarding the diagnosis of any current digestive or respiratory disability is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiners, made after review of the Veteran's statements, as well as the Veteran's treatment records, to be significantly more probative than the Veteran's lay assertions.  

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed respiratory or digestive disability.  As such, the Board finds that a preponderance of the evidence is against the claims.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia, is denied. 

Entitlement to service connection for a digestive disability, claimed as residuals of food poisoning, to include as secondary to PTSD or herbicide exposure, is denied.  


REMAND

The Veteran attended a VA examination in August 2015 regarding his sleep apnea and his hypertension.  The examiner noted current diagnoses of sleep apnea and hypertension.  The examiner specifically noted that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's PTSD.  She also noted that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service.  The examiner did not provide an opinion regarding whether the Veteran's hypertension or sleep apnea were aggravated by the Veteran's service-connected PTSD, whether hypertension was related to military service, or whether sleep apnea was caused by service-connected PTSD.  As such, the Board's June 2015 directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issues must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's hypertension and sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician to obtain an addendum opinion to address the etiology of the Veteran's sleep apnea and hypertension.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file the physician should provide an addendum opinion that addresses the following:

a. Whether HYPERTENSION or SLEEP APNEA at least as likely as not (50 percent or greater probability) onset during military service or are otherwise related to military service, to include exposure to herbicides.

b. Whether HYPERTENSION or SLEEP APNEA are at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected PTSD.  

c. Whether HYPERTENSION or SLEEP APNEA were at least as likely as not (50 percent or greater probability) aggravated by (permanently worsened beyond natural progress) the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the disability.
 
The examiner must address the medical literature, showing a relationship between PTSD and various conditions, submitted by the Veteran's representative in April 2015 along with its informal hearing presentation.  

A rationale should be provided for all findings.

2.  Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case       and provide the Veteran an opportunity to respond    before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


